Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/4/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 12/4/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	More specifically, Foreign Patent Document for KR2016/0090148 and translation or explanation of relevance has not been provided. The examiner has reviewed a machine translation, which is provided with this application. Applicant may resubmit KR2016/0090148 reference with a translation or description of relevancy for review if Applicant believes that the machine translation is not accurate.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of performing a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20 recite the steps at a processor: identifying, from trajectory data for a kick (launch for claims 16-18), a plurality of kick (launch for claims 16-18) parameters for a kicked ball; adjusting a value of a first one of the kick parameters to a first new value to calculate a first simulated trajectory in relation to a target area; adjusting the value of the first kick parameter to a second new value to calculate a second simulated trajectory in relation to the target area; calculating a first blocked 
These steps recite a mental process. More specifically, the steps of adjusting a first and second value are steps that can be performed mentally by a person. The step of calculating a block portion of the target area based on the first simulated trajectory and an obstacle between a launch position and the target area and a second blocked portion of the target area based on the second simulated trajectory and the obstacle is step of “calculating” or an evaluation. The step of determining an optimized value as claimed is also a step of evaluating. Mental processes are concepts performed in the human mind including observing, evaluation, judging and making opinions. Therefore the claims recite an abstract idea of performing a mental process.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 

-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The processor in claims 11-18, or device comprising a database and processor in claims 19-20 are not used in a meaningful way. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
	Claims 1-18, 20 recite a processor and claim 19 recite a device comprising a database and processor. The use of a processor or a database and processor to perform calculations, determinations and simulations on a ball for sports is well known routine and conventional. As evidence Van Wagoner (US 2020/0038742) discloses that well known convention computer (paragraphs 92) are used to make various calculations, determinations and simulating a trajectory of ball (paragraphs 6-9, 56-61). Therefore the use of a processor or database and processor (which is part of a computer) as claimed is well-known, routine, conventional in the art.
	The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea. 

Claims 2, 7-13, 17 are directed to the target area and blocked portion is which is part of the evaluations step and therefore recite an abstract idea of performing a mental process.

Claims 14, 20 is directed to displaying the area which can be performed by a person with a pen or paper or can performed by a conventional computer when simulating a trajectory of ball (see above as taught by Van Wagoner).
Claims 15 and 18 are directed to the type of ball which further describe the step of observing or evaluating the parameters of a ball and therefore recite an abstract idea of performing a mental process.
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claims 2-15 are rejected by dependency.
Claims 16-18, 20 include similar limitations as above and is rejected for the same reason as reasons as discussed above.

Claim 1 recites the limitation "the simulated trajectory of the kicked ball calculated with the optimized value" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 19 include similar limitations as above and is rejected for the same reason as reasons as discussed above.
Claims 2-15, 17-18, 20 are rejected by dependency.	

to calculate a first simulated trajectory in relation to a target area; 
adjusting the value of the first kick parameter to a second new value to calculate a second simulated trajectory in relation to the target area; 
calculating a first blocked portion of the target area based on the first simulated trajectory and an obstacle between a launch position and the target area and a second blocked portion of the target area based on the second simulated trajectory and the obstacle; and 
determining an optimized value of the first kick parameter where the simulated trajectory of the kicked ball calculated with the optimized value enters an unblocked portion of the target area, the unblocked portion of the target area being the area remaining when the blocked portion of the target area is subtracted from the target area.
The claim is indefinite because it is not clear if the method requires the step of calculating the first simulated trajectory and calculating the second simulated trajectory. The claim recipes the values are used to calculate but does not positively claim that the step of calculating trajectories. In addition, the claim recites, a first simulated trajectory and a second simulated trajectory (past tense). It is not clear if the processor simulates the trajectory or the trajectory has already been simulated. Similarly the claim is indefinite because it is not clear if the claim requires the step of calculating the trajectory using the optimized value and simulating the trajectory.
Claims 16 and 19 include similar limitations as above and is rejected for the same reason as reasons as discussed above.
Claims 2-15, 17-18, 20 are rejected by dependency.	
an optimized value of the first kick parameter where the simulated trajectory of the kicked ball calculated with the optimized value enters an unblocked portion of the target area, the unblocked portion of the target area being the area remaining when the blocked portion of the target area is subtracted from the target area. The claim is indefinite because it is not clear how the optimized value of the first kick parameter is determined. It appears that claim is suggesting that the determination is made by simulating a trajectory of the kicked ball with the optimized value. However, it is not clear how the simulation is made with the optimized value since the optimized value has yet to be determined. The claim does not discloses how the optimized value is determined from the first simulated trajectory and the second simulated trajectory.
Claims 16 and 19 include similar limitations as above and is rejected for the same reason as reasons as discussed above.
Claims 2-15, 17-18, 20 are rejected by dependency.

Claim 6 recites, “adjusting the impact speed and one of the spin rate at launching and the spin axis at launch to increase a size of the unblocked portion of the target area”. The claim is indefinite because it is not clear if this refers the step of “adjusting a value of a first one of the kick parameter” from claim 1 or if this a different step. In addition, impact speed and one of the spin rate at launching and the spin axis are two parameters. Therefore it is not clear if one parameter is changed or three parameters (combined “first one of the kick parameters” from claim 1 and two parameters claim 6) are changed to simulate a trajectory.

14 recites the limitation "the goal area" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the goalkeeper area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites, “The device of claim 18”. However, Claim 18 is directed to a method. The claim is indefinite because it is not clear if claim 18 is directed to a method or an apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as anticipated by Marty (US 2008/0312010) or, in the alternative, under 35 U.S.C. 103 as obvious over Marty (US 2008/0312010) in view of Hall (US 20190266735).

1. Marty discloses a method, comprising: 
at a processor (computer paragraphs 128, 263, 283-288, 290);
identifying, from trajectory data (trajectory data from trajectory capture and analysis, paragraph 56-66) for a kick, a plurality of kick parameters for a kicked ball (launched ball in sports such as soccer, kick a soccer ball; paragraphs 53, 59, 73, 94)
adjusting a value of a first one of the kick parameters to a first new value to calculate a first simulated trajectory in relation to a target area; adjusting the value of the first kick parameter to a second new value to calculate a second simulated trajectory in relation to the target area (A range of values of at least one trajectory parameter is determined; paragraphs 12-13, 63, 80, 85-88. Therefore the value is adjusted to a first new value and a second new value. Performance evaluation in which factors that produce a particular trajectory were to change; paragraphs 67, 85, 87-88. For example, Marty discloses analysis with 101 trajectories with varied angled from 40 degrees to 44 degrees with different increment of 0.04 for each trajectory; paragraph 86. Another parameter would be changing the distance which changes the hoop entry angle and hoop entry velocity for a basketball; paragraph 89. The trajectory is simulated and determined if the shot makes the goal or misses the; paragraphs 78, 83, 87, 96, 164, 169);
determining an optimized value of the first kick parameter (Predict optimum set of trajectory parameter for launch an object; paragraph 80. In addition, it may be used to predict improvements when a player adopts a new set of trajectory parameters to use for launching an object; paragraphs 65, 67-69, 80. The one or more parameters relate  
Marty discloses the claimed invention but fails to teach, calculating a first blocked portion of the target area based on the first simulated trajectory and an obstacle between a launch position and the target area and a second blocked portion of the target area based on the second simulated trajectory and the obstacle and the simulated trajectory of the kicked ball calculated with the optimized value enters an unblocked portion of the target area, the unblocked portion of the target area being the area remaining when the blocked portion of the target area is subtracted from the target area. Nevertheless it is implied or would have been obvious to one of ordinary skilled in the art.
Marty discloses that the system that determines if a trajectory reaches its target is applied to basketball, tennis and golf (Figs. 1a-1c). In a game of basketball, Marty also disclose the evaluation can be made if a shot would work against a particular defender (paragraphs 68, 84, 122). Marty discloses that in a golf application, there are obstacles on a fairway such as tress (paragraph 169, 19). In a tennis game the tennis net an obstacle. Marty also discloses that the system can be applied to other sports such as soccer in which the ball is kicked (paragraphs 53, 59, 73, 94). In the game of 
Alternatively, in an analogous art to analyzing trajectory of a ball, Hall discloses identifying, from trajectory data for a kick in a game of soccer and (paragraph 70”), simulating the trajectory of the kick (paragraphs 76-79, 96-102). Hall discloses the simulation of the trajectory of a ball can be applied to obstacles such as a goal keeper and a player wall and determines of the ball would enter an unblocked portion of the target area (paragraphs 101-108). It would have been obvious to one of ordinary skilled in the art before the effective filing date and modify Marty’s invention to calculate the block portion of the target and analyze each trajectory with the block portion and unblock portion of the target as claimed in order to provide the predictable result of determining if a particular trajectory of a kicked ball would reach the target when an obstacle is in the way.

2. Marty discloses the method of claim 1, wherein a size of the unblocked portion of the target area based on the first simulated trajectory is different than a size of the unblocked portion of the target area based on the second simulated trajectory, wherein the optimized value of the first kick parameter is the value resulting in a greater size of the unblocked portion of the target area (The one or more parameters relate  to 1) a body motion, a body orientation or combinations thereof prior to the individual initiating the shot, 2) a body motion, a body motion or combination thereof, during the shot or 3) a 

3. Marty discloses the method of claim 1, further comprising: adjusting a value of a second one of the kick parameters to a first new value to calculate a third simulated trajectory in relation to the target area; adjusting the second kick parameter to a second new value to calculate a fourth simulated trajectory in relation to the target area; calculating a third blocked portion of the target area based on the third simulated trajectory and the obstacle and a fourth blocked portion of the target area based on the fourth simulated trajectory and the obstacle and determining optimized values of the first and second parameters as values of the first and second parameters resulting in a greater size of the unblocked portion of the target area (As indicated above, Marty disclose various parameters or “a second one of the kick parameter”; paragraph 16. A third and fourth simulation is required to calculate the optimum value of the “second one of the kick parameter”. For expel, the first parameter can be an angle and the second parameter can be distance, paragraphs 86, 89.).




7. Marty in view of Hall discloses the method of claim 1, wherein the target area is a simulated goal, the obstacle is one of a simulated defensive wall and a simulated goalkeeper and the kicked ball is a football (See Hall, paragraphs 101, 104-108).

8. Marty in view of Hall the method of claim 7, further comprising: determining a goalkeeper area where the simulated goalkeeper is predicted to prevent a simulated trajectory of the kicked ball from entering the target area based on a time of flight for the simulated trajectory, wherein the goalkeeper area is at least part of the blocked portion of the target area (See Hall, paragraphs 101, 104-108). 

9. Marty in view of Hall discloses the method of claim 8, wherein the goalkeeper area is further based on an initial position of the goalkeeper at a time of launch and an expected reach of the goalkeeper within the time of flight (Hall discloses difficulty is ended which changes the attributes of the goal keeper and determines if the goalkeeper can save the goal, paragraphs 106, 108. In order for the determination if the goalkeeper can save the goal, the initial position, reaction time and expected reach of the goal 

10. Hall discloses the expected reach of the goalkeeper is based on a reaction time, and speed (See rejection for claim 9 above and paragraph 108). However, Hall fails to explicitly teach that speed is a moving speed and a jumping speed of the goalkeeper. However it would have been obvious to incorporate various speed attributes since these attributes would be required to analyze of a goalkeeper can save a goal (paragraph 106).

11. Hall discloses the method of claim 8, further comprising: determining a wall area where the simulated wall is predicted to block a simulated trajectory of the kicked ball from entering the target area, the blocked portion of the target area further comprising the wall area and the unblocked portion of the target area being a goal area where the simulated goalkeeper and the simulated wall are not expected to block a simulated trajectory (See Hall, paragraphs 101, 104-108, Figs. 11-13). 

12. Marty in view of Hall the method of claim 7, further comprising: storing, on a database, a first plurality of kick parameters for a first kicker and a second plurality of kick parameters for a second kicker; and determining which one of the first and second kickers has a greater likelihood of scoring a goal based on the launch position, a position of the obstacle and the first and second pluralities of kick parameters (Hall 

13. Marty discloses the claimed invention as discussed above but fails to teach receiving location data of an actual goalkeeper and an actual defensive wall in a football match from a player tracking system; and simulating a location of the simulated goalkeeper and the simulated defensive wall based on the location data. However, Marty teaches that data and characteristics from actual defenders can be received (paragraphs 94, 122, 1237, 127, 134, 152.). Hall discloses the simulation of the trajectory of a ball can be applied to obstacles such as a goal keeper and a player wall and determines of the ball would enter an unblocked portion of the target area (paragraphs 101-108). When modifying Marty’s invention to incorporate Hall’s obstacles it would have been obvious to simulate the trajectory of a shot using location data and actual goal keeper and defensive player wall since Marty discloses that data and characteristics from actual defenders can be received.

14. Marty in view of Hall discloses the method of claim 1, further comprising: graphically displaying the goal area, the wall area and the goalkeeper area with respect to the target area (Marty graphically displaying by displaying in 2-D, 3-D space, animating the trajectory; paragraphs 65, 89, 132, 153-154, 164. Hall also discloses displaying the trajectory in 3D space, paragraphs 29, 103).

15. Marty discloses the method of claim 1, wherein the kicked ball is one of a football, an American football, a Gaelic football, an Australian football or a rugby ball (i.e. football, soccer, paragraphs 53, 59, 73, 94). 

16. See rejection for claims 1 above.

17. Marty discloses the method of claim 16, wherein the target area is a portion of a racket sport court and the obstacle is one of a racket sport net and an opposing player (i.e. tennis, paragraphs 20, 52, 53, 56; Fig. 1B)

18. Marty discloses the method of claim 17, wherein the launched ball is a tennis ball. (i.e. tennis ball, paragraphs 20, 52, 53, 56; Fig. 1B)

19. See rejection for claim 1. In addition, Marty discloses a database for storing trajectory data (paragraphs 63, 76-79, 100)

20. See rejection for claim 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715